DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Re claims 1-9, prior arts do not teach or suggest the combination of the bracket of claim 1, in particular, wherein the riser card portion comprises a first channel of a width that corresponds to a thickness of the PCB of the riser card that receives the first edge of the riser card along which are located the pins for connecting the riser card to the motherboard connector, and wherein the riser card portion of the bracket receives the riser card through an administrator pushing the first edge of the PCB along which the pins of the riser card are located into the first channel such that the first edge of the PCB of the riser card is received within the width of the first channel of the riser card portion of the bracket and the pins located along the first edge of the riser card extend from the bracket for connecting the riser card to the motherboard connector; and a card-receiving portion that receives the expansion card, wherein the expansion card comprises a plurality of pins that couple to the connector of the riser card when the expansion card is inserted in the card-receiving portion, and wherein the card-receiving portion comprises a second channel that receives the expansion card, and wherein the second channel restricts vertical movement of the installed expansion card and also restricts vertical movement of the riser card when the expansion card is coupled to the riser card.

Re claims 10-14, prior arts do not teach or suggest the combination of the IHS of claim 10, in particular, wherein the riser card portion comprises a first channel of a width that corresponds to a thickness of the PCB of the riser card that receives the first edge of the riser card along which are located the pins for connecting the riser card to the expansion card connector of the motherboard, and wherein the riser card portion of the bracket receives the riser card through an administrator pushing the first edge of the PCB along which the pins of the riser card are located into the first channel such that the first edge of the PCB of the riser card is received within the width of the first channel of the riser card portion of the bracket and the pins located along the first edge of the riser card extend from the bracket for connecting the riser card to the expansion card connector of the motherboard; and a card-receiving portion that receives the expansion card, wherein the expansion card comprises a plurality of pins that couple to the connector of the riser card when the expansion card is inserted in the card-receiving portion, and wherein the card-receiving portion comprises a second channel that receives a retainer of the expansion card, and wherein the second channel restricts vertical movement of the installed expansion card and also restricts vertical movement of the riser card when the expansion card is coupled to the riser card.

Re claims 15-20, prior arts do not teach or suggest the combination of the method of claims 15, in particular, where the first channel is of a width that corresponds to a thickness of the PCB of the riser card and where the first channel receives the first edge of the riser card along which are located the pins for connecting the riser card to the motherboard connector, and wherein the riser card is seated in the riser card portion through an administrator pushing the first edge of the PCB along which the pins of the riser card are located into the first channel such that the first edge of the PCB of the riser card is received within the width of the first channel of the riser card portion of the bracket and the pins located along the first edge of the riser card extend from the bracket for connecting the riser card to the motherboard connector; seating the expansion card in a card-receiving portion of the bracket, wherein the expansion card comprises a plurality of pins that couple to the connector of the riser card when the expansion card is seated in the card-receiving portion, and wherein the card-receiving portion comprises a second channel that receives the seated expansion card, wherein the second channel restricts vertical movement of the seated expansion card and also restricts vertical movement of the seated riser card; aligning one or more protrusions of the riser card potion of the bracket with respective fasteners of a motherboard of the IHS; and while the protrusions of the riser card portion are aligned with the fasteners, coupling the pins of the riser card to a motherboard connector of the IHS.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841